DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dalia (USPN 7,337,448) discloses an authentication system (server 115), including 2 one or more processors and 3 memory (Figure 1), including instructions executable by the one or more processors that 4 cause the authentication system to at least 5 receive, from a first system (client device 110), an authentication request (Figure 3, 310) to verify 6 authentication information submitted to the first system in connection with a first request 7 submitted to the first system (by user, column 6 lines 14-16), 8 generate a response to the authentication request that includes information (authentication cookie) 9 usable by a second system (other devices) to make, without communicating with the authentication 10 system, based at least in part on the information and one or more cryptographic 11 processes (cryptographically signed), a determination whether fulfillment of a second request from the first system is 12 allowable under authority of the authentication system (column 6 lines 17-33), the determination being based at 13 least in part on policy information included in the information that specifies one or more 14 policies applicable to an identity that is associated with the first request (column 2 lines 58-65), and 15 provide the response to the first system (column 6 lines 17-33). Dalia does not disclose that the first system receives the authentication information over a network, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Reference
Brandwine et al., USPN 9,729,524, is cited as a reference that was relevant but not used toward a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACOB LIPMAN/Primary Examiner, Art Unit 2434